DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim status
Claims 1-22 are currently pending for examination.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites the limitation " the biometric signal passing through the first
bandpass filter and the biometric signal passing through the second bandpass filter" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.
	The claim should be corrected to recite “a first bandpass filter configured to pass a biometric signal in a first frequency band; and a second bandpass filter configured to pass a biometric signal in a second frequency band; wherein the controller uses each of the biometric signal passing through the first bandpass filter and the biometric signal passing through the second bandpass filter as input data of the LSTM (Long Short Term Memory).”
	
Allowable Subject Matter
5.	Claims 1-7 and 9-22 allowed.
	Claim 8 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
6.	Claims 1-7 and 9-22 are allowed.

7.	The following is an examiner’s statement of reasons for allowance:
The claims are allowed because the cited prior art does not teach or suggest, either alone or in combination “calculate the driver information based on at least one of the facial image, the audio signal, and the biometric signal, select any one of the plurality of sound sources stored in the database based on the calculated driver information, generate a driving sound based on the selected sound source, and operate the speaker to output the generated driving sound” in combination with the remaining elements of the claimed limitation.
Considering the claims, the best prior art found during examination is JO et al. (US 2016/0144782) which teaches the user 106 may specifically set vehicle driving sound parameters (for example, parameters for generating 
The other best prior art found during examination is Chang et al. (US 2016/0101726) which teaches the vehicle includes: a voice signal input unit configured to receive a voice signal; a filter generation unit configured to extract a characteristic of the voice signal and generate a driving sound filter considering the characteristic of the voice signal; and a driving sound control unit configured to generate a default driving sound based on a driving state of the vehicle and generate a new driving sound obtained by applying the driving sound filter to the default driving sound [0006] and The vehicle 100 according to an embodiment of the present invention may generate and output a unique and distinctive driving sound of the vehicle 100 desired by the driver 106 in consideration of characteristics of a unique voice signal of a human, pet, or wild animal, thus satisfying a requirement of the driver 106 [0046].
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure:
	Hofmann et al. (US 2005/0121256)
	Bai et al. (US 2009/0066499)
	Peachey et al. (US 2012/0106748)
	Nakayama (US 2011/0188663)
	Doering et al. (US 2014/0229076)


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on (571) 272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMED BARAKAT/
Primary Examiner, Art Unit 2689